 Case 2:20-cv-12499-MAG-EAS ECF No. 4, PageID.24 Filed 11/05/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


ERIC MARTIN, # 724371,

                     Plaintiff,                          Case No. 20-cv-12499
                                                         Honorable Mark A. Goldsmith
v.

TANNER, ET AL.,

                     Respondent.
                                           /

            ORDER OF TRANSFER PURSUANT TO 28 U.S.C. § 1406(a)

       This is a pro se civil rights complaint filed under 42 U.S.C. §1983. Plaintiff Eric

Martin is a state prisoner confined at the Ionia Correctional Facility in Ionia, Michigan.

Having reviewed the complaint, the Court concludes that venue is not proper in this district

and transfers the case to the United States District Court for the Western District of

Michigan pursuant to 28 U.S.C. § 1406(a).

       The proper venue for civil actions in which jurisdiction is not based on diversity of

citizenship is the judicial district where: (1) any defendant resides if all defendants reside

in the same state; (2) a substantial part of the events or omissions giving rise to the claim

occurred or a substantial part of the property in question is situated; or (3) any defendant

may be found if there is no other district in which plaintiff may bring the action. See 28

U.S.C. § 1391(b). Public officials “reside” in the county where they serve. See O’Neill v.

Battisti, 472 F.2d 789, 791 (6th Cir. 1972). “[T]he court must determine whether the case

falls within one of the three categories set out in § 1391(b). If it does, venue is proper; if

                                               1
 Case 2:20-cv-12499-MAG-EAS ECF No. 4, PageID.25 Filed 11/05/20 Page 2 of 2




it does not, venue is improper, and the case must be dismissed or transferred under

§ 1406(a).” Atlantic Marine Const. Co. v. U.S. Dist. Court for W. Dist. Of Texas, 571 U.S.

49, 55 (2013). If venue is improper in the district where a case is filed, but would be proper

in another district, “a district court has the power to sua sponte transfer [the] case” under

section 1406(a). Cosmichrome, Inc. v. Spectra Chrome, LLC, 504 F. App’x 468, 472 (6th

Cir. 2012).

       The complaint asserts that Defendants, who are registered nurses at the Earnest

Brooks Correctional facility in Muskegon, Heights, have been deliberately indifferent to

Plaintiff’s medical needs in violation of the Eighth Amendment. The Defendants are

located in Muskegon County and the events giving rise to this action arose in Muskegon

County. Muskegon County is located in the Western District of Michigan. See 28 U.S.C.

§ 102(b)(1). Venue, therefore, is not proper in this district. The case will be transferred to

the Western District of Michigan, as venue is proper there.

       The Clerk of the Court is ordered to transfer this case to the United States District

Court for the Western District of Michigan.

       SO ORDERED.

Dated: November 5, 2020                              s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge

                                      CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on November 5, 2020.

                                                     s/Karri Sandusky
                                                     Case Manager

                                                2
